UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                           No. 01-6045
PRESTON WEST,
                Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
               Frederic N. Smalkin, District Judge.
                  (CR-97-175-S, CA-00-3521-S)

                   Submitted: February 16, 2001

                      Decided: March 2, 2001

     Before WIDENER and NIEMEYER, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                           COUNSEL

Preston West, Appellant Pro Se. Lynne Anne Battaglia, United States
Attorney, Robert Reeves Harding, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                        UNITED STATES v. WEST
                               OPINION

PER CURIAM:

   Preston West appeals the district court’s order denying and dis-
missing his 28 U.S.C.A. § 2255 (West Supp. 2000) motion, and deny-
ing his Fed. R. Civ. P. 59(e) motion to alter or amend judgment. The
district court granted West a certificate of appealability, and we
affirm.

   On appeal, West asserts that his conviction and sentence should be
vacated under Apprendi v. New Jersey, 530 U.S. 466 (2000). He is
foreclosed from raising this claim for the first time in a § 2255 action,
unless he can demonstrate cause and prejudice to excuse his failure
to raise this constitutional claim on direct appeal, or that he is actually
innocent. See United States v. Frady, 456 U.S. 152, 167-68 (1982).
West does not assert that he is actually innocent of the crimes for
which he was convicted. Even if we find cause for West’s failure to
assert the claim on appeal, in light of our decision in United States
v. White, ___ F.3d ___, 2001 WL 87453 (4th Cir. Feb. 1, 2001) (No.
99-4578), he cannot show actual prejudice, since the sentence
imposed does not exceed the total punishment mandated by the sen-
tencing guidelines. See U.S. Sentencing Guidelines Manual
§ 5G1.2(d) (1998).

   Insofar as West seeks to appeal from the district court’s order
denying his Fed. R. Civ. P. 59(e) motion to alter or amend judgment,
we have reviewed the record and the district court’s opinion and find
no reversible error. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

                                                             AFFIRMED